Citation Nr: 1242856	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-20 078 	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), coronary artery disease, and type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  Other issues which had been on appeal at the time of a January 2010 Board remand were resolved in the Veteran's favor by the RO in May 2011.  The Board last remanded the issue currently on appeal to the RO in September 2011.  

Prior to that remand, the Veteran had presented testimony at a Board hearing before the undersigned acting Veterans Law Judge in October 2009.  

At the time of the Board's September 2011 remand, the Board noted that in a September 2011 statement to the Board, the Veteran's accredited representative argued that his PTSD and bilateral plantar warts warrant higher disability ratings than those assigned by the RO.  This statement suggests that the Veteran intends to appeal the assigned ratings; however, a notice of disagreement as to those ratings has not been received.  In addition, the Veteran's representative asserts that he currently meets the schedular criteria for a total disability rating due to individual unemployability (TDIU), and that an extraschedular TDIU rating is warranted from December 2008.  These claims still have not been adjudicated by the agency of original jurisdiction.  Thus, the Board does not have jurisdiction over these matters, and they are again referred to the RO for appropriate action.



FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for hypertension.


                                                CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the claim for service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


                 REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In an August 2012 statement signed by the Veteran, he indicated that he wished to withdraw this appeal and, hence, there remain no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter on appeal, and it must be dismissed.




                                                         ORDER


The appeal as to service connection for hypertension is dismissed.



		
                                                 A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


